DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 12, 17, 20-22 and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aeschlimann et al. (US Pub 2005/0126680).
With respect to claim 11, Aeschlimann discloses a system for dynamically controlling a weld profile, the system comprising: a generator (paragraph 35, “ultrasound generator”) configured to supply energy based on the weld profile; an end effector (fig 1, 2) operatively connected to the generator and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 2, 4, 7,  8, 13, 15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Bonutti et al. (US Pub 2003/0032982).
With respect to claim 1, Aeschlimann discloses a system for dynamically controlling a weld profile, the system comprising: a generator (paragraph 35, “ultrasound generator”) configured to supply energy based on the weld profile; an end effector (fig 1, 2) operatively connected to the generator and configured to apply vibratory energy and pressure (paragraph 35, holder 2 is in active connection with the generator and a pressing device that exerts pressure on the object) to an object; a sensor (paragraph 23 continuously determines the oscillating length of the object and actively controlling the welder) configured to provide an output with respect to the object; and a computer (paragraph 45, “The adjustable variables are established with a suitable process computer 84 and are utilized for controlling the force F (arrow 85.1), the advance speed (not illustrated in more detail) of the joining element 80, the ultrasonic frequency and amplitude (arrow 85.2).”) configured to monitor the output and change the weld profile of the generator based on the output. With respect to claim 2, Aeschlimann discloses wherein the sensor includes a position sensor configured to change the weld profile of the generator based on a position of the end effector (paragraph 23, sensor that measures the length). With respect to claim 4, Aeschlimann discloses wherein a transducer (paragraph 23, ultrasound welding appliance is used) is configured to provide vibratory energy to the end effector and an electrical property of the transducer is used to monitor a force applied relative to the object (paragraph 45, energy of ultrasonic oscillations used to determine measures values). With respect to claim 8, Aeschlimann discloses wherein the change in the weld profile includes a change in wave amplitude (paragraph 45, processing computer controls the amplitude).
With respect to claims 1, and 15, Aeschlimann discloses that the applied force is monitored and is a variable that is configured to change the weld profile of the generator (paragraph 45) and is found 
Bonutti discloses a force sensor is used (paragraph 64) to provide the user with the value of the force being applied (paragraph 64).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute using the frequency and the amplitude of the oscillations to find the force of Aeschlimann with the Force sensor in view of Bonutti because using the frequency and the amplitude of the oscillations to find the force and the force sensor to find the force are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of finding the force being applied and use it to adjust the weld profile.
With respect to claims 7 and 13, Aeschlimann discloses the claimed invention except for further comprising a mechanical stop configured to prevent collapse of the object after a predetermined point.
Bonutti discloses further comprising a mechanical stop (paragraph 271, “stop member 812”) configured to prevent collapse of the object after a predetermined point to limit the amount of downward movement and force applied to the object (paragraph 71).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Aeschlimann to include further comprising a mechanical stop configured to prevent collapse of the object after a predetermined point in view of Bonutti in order to limit the amount of downward movement and force applied to the object.
Claims 5 and 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann in view of Bonutti as applied to claim 1 above, and further in view of Coates (US Patent 4,832,025).
With respect to claims 5 and 6 Aeschlimann in view of Bonutti discloses the claimed invention with a sensor that measures the device (paragraph 22) and does not specifically disclose the sensor being an optical sensor and including a second sensor.

It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the sensor of Aeschlimann in view of Bonutti with the sensor being an optical sensor and including a second sensor in view of Coates because the sensor of Aeschlimann and the sensor being an optical sensor and including a second sensor are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of measuring the device.
Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann in view of Bonutti ‘982 as applied to claim 1 above, and further in view of Bonutti et al. (US Pub 2004/0236374).
	Aeschlimann in view of Bonutti ‘982 discloses the claimed invention with an ultrasonic welding device making the weld profile to melt the object (paragraph 23), Aeschlimann does not specifically disclose wherein the weld profile is based on a preset weld current.
	Bonutti ‘374 discloses wherein the weld profile is based on a preset weld current (paragraph 595-596 electrical current drives piezoelectric crystals to vibrate) to melt the object (paragraph 598).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the weld profile of Aeschlimann in view of Bonutti ‘982 with the weld profile is based on a preset weld current in view of Bonutti ‘374 because weld profile of Aeschlimann and the weld profile is based on a preset weld current are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of melting the object.
Claim 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann in view of Bonutti as applied to claim 1 above, and further in view of Jones et al. (US Patent 3,888,405).
With respect to claim 10, Aeschlimann in view of Bonutti discloses the claimed invention except for wherein the weld profile is based on a preset weld time.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the weld profile of Aeschlimann in view of Bonutti to be based on a preset weld time in view of Jones in order to allow for adequate time for the work pieces to engage.
Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Coates (US Patent 4,832,025).
With respect to claims 16, Aeschlimann discloses the claimed invention with a sensor that measures the device (paragraph 22) and does not specifically disclose the sensor being an optical sensor and including a second sensor.
Coates discloses a thermoplastic melt system (title) that includes a sensor including a second sensor being optical sensors (col. 3 ll. 21) to measure the device (col. 6, ll. 17).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the sensor of Aeschlimann with the sensor being an optical sensor and including a second sensor in view of Coates because the sensor or Aeschlimann and the sensor being an optical sensor and including a second sensor are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of measuring the device.
Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Bonutti et al. (US Pub 2004/0236374).
	Aeschlimann discloses the claimed invention with an ultrasonic welding device making the weld profile to melt the object (paragraph 23), Aeschlimann dies not specifically disclose wherein the weld profile is based on a preset weld current.
	Bonutti discloses wherein the weld profile is based on a preset weld current (paragraph 595-596 electrical current drives piezoelectric crystals to vibrate) to melt the object (paragraph 598).
.
Claims 14, 19-22, 27 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Jones et al. (US Patent 3,888,405).
With respect to claim 20, Aeschlimann discloses a system for dynamically controlling a weld profile, comprising: a generator (paragraph 35, “ultrasound generator”) configured to supply energy based on weld profile associated with a material type of an object to be welded; an end effector (fig 1, 2) operatively connected to the generator and configured to apply vibratory energy and pressure to an object (paragraph 35, holder 2 is in active connection with the generator and a pressing device that exerts pressure on the object); and a computer configured to provide a parameter set to the generator associated with the type of polymer (paragraph 22 composition of the material determines the oscillation and paragraph 9, states the material of the object is a thermoplastic). With respect to claim 21, Aeschlimann discloses wherein the parameter set includes at least one of time, power, pressure, frequency, or wavelength (paragraph 45). With respect to claim 22, Aeschlimann discloses further comprising a position sensor (paragraph 23, sensor that measures the length). With respect to claim 27, Aeschlimann discloses wherein the change in the weld profile includes a change in wave amplitude (paragraph 45).
With respect to claim 20, Aeschlimann discloses the claimed invention except for specifically disclosing the computer is configured to provide a pre-set parameter set from a plurality of pre-set parameter sets wherein each is associated with a specific polymer.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Aeschlimann to include the computer is configured to provide a pre-set parameter set from a plurality of pre-set parameter sets wherein each is associated with a specific polymer in view of Jones 
With respect to claims 19 and 29, Aeschlimann discloses the claimed invention except for wherein the weld profile is based on a preset weld time.
Jones disclose a weld profile based on a preset weld time (col. 7, ll. 7-11, timer is used) to allow for adequate time for the work pieces to engage (col. 7, ll. 12-15).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the weld profile of Aeschlimann to be based on a preset weld time in view of Jones in order to allow for adequate time for the work pieces to engage.
With respect to claim 14, Aeschlimann discloses the system with a positional sensor (paragraph 23) that measures the axial movement but does not specifically discloses the sensor includes a linear variable displacement transducer.
Jones discloses a positional sensor includes a linear variable displacement transducer (col. 4, ll. 63) to measure axial movement (col. 4, ll. 64-65).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the position sensor of Aeschlimann with the positional sensor includes a linear variable displacement transducer in view of Jones because the position sensor of Aeschlimann and the positional sensor includes a linear variable displacement transducer are mere functional equivalents, and because .
Claims 23 and 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann in view of Jones as applied to claim 20 above, and further in view of in view of Bonutti et al. (US Pub 2003/0032982).
With respect to claim 23, Aeschlimann in view of Jones discloses that the applied force is monitored and is a variable that is configured to change the weld profile of the generator (paragraph 45) and is found by frequency and amplitude of the oscillations (paragraph 45) but does not specifically disclose the force is found with a force sensor. 
Bonutti discloses a force sensor is used (paragraph 64) to provide the user with the value of the force being applied (paragraph 64).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute using the frequency and the amplitude of the oscillations to find the force of Aeschlimann in view of Jones with the Force sensor in view of Bonutti because using the frequency and the amplitude of the oscillations to find the force and the force sensor to find the force are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of finding the force being applied and use it to adjust the weld profile.
With respect to claim 26, Aeschlimann in view of Jones discloses the claimed invention except for further comprising a mechanical stop configured to prevent collapse of the object after a predetermined point.
Bonutti discloses further comprising a mechanical stop (paragraph 271, “stop member 812”) configured to prevent collapse of the object after a predetermined point to limit the amount of downward movement and force applied to the object (paragraph 71).
.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann in view of Jones as applied to claim 20 above, and further in view of in view of Suorsa (US Pub 2002/0082529).
Aeschlimann in view of Jones discloses the claimed invention except for wherein the computer is configured to change the weld profile of the generator based on a change in impedance of the generator.
Suorsa discloses an ultrasonic energy system having wherein the computer is configured to change the weld profile of the generator based on a change in impedance of the generator (paragraph 136) to reduce the variance of the output (paragraph 136).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the system of Aeschlimann in view of Jones to include wherein the computer is configured to change the weld profile of the generator based on a change in impedance of the generator in view of Suorsa in order to reduce the variance of the output.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann in view of Jones as applied to claim 20 above, and further in view of in view of in view of Coates (US Patent 4,832,025).
With respect to claim 25, Aeschlimann in view of Jones discloses the claimed invention with a sensor that measures the device (paragraph 22) and does not specifically disclose the sensor being an optical sensor and including a second sensor.

It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the sensor of Aeschlimann in view of Jones with the sensor being an optical sensor and including a second sensor in view of Coates because the sensor or Aeschlimann in view of Jones and the sensor being an optical sensor and including a second sensor are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of measuring the device.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann in view of Jones as applied to claim 20 above, and further in view of in view of in view of in view of Bonutti et al. (US Pub 2004/0236374).
	Aeschlimann in view of Jones discloses the claimed invention with an ultrasonic welding device making the weld profile to melt the object (paragraph 23), Aeschlimann dies not specifically disclose wherein the weld profile is based on a preset weld current.
	Bonutti discloses wherein the weld profile is based on a preset weld current (paragraph 595-596 electrical current drives piezoelectric crystals to vibrate) to melt the object (paragraph 598).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the weld profile of Aeschlimann in view of Jones with the weld profile is based on a preset weld current in view of Bonutti because weld profile of Aeschlimann in view of Jones and the weld profile is based on a preset weld current are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of melting the object.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for 
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. With respect to claim 11, the applicant argues that Aeschlimann does not monitor the position of the end effector. The examiner respectfully disagrees. As shown above paragraph 23 and 45 discloses the positioning is constantly determined as L’ in figure 7. L’ is shown as the distance between the bonding surface and the end of the joining material which is the location of the end effector such that the relative position of the end effector to the bonding surface is inputted into the computer 84. 

    PNG
    media_image1.png
    274
    451
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773